           Case 3:19-cv-05711-EMC Document 79 Filed 05/21/21 Page 1 of 4



     Richard T. Drury (SBN 163559)
 1   richard@lozeaudrury.com
     Rebecca Davis (SBN 271662)
 2   rebecca@lozeaudrury.com
     LOZEAU DRURY LLP
 3   1939 Harrison St., Suite 150
     Oakland, CA 94607
 4   Telephone: (510) 836-4200
     Facsimile: (510) 836-4205
 5
     [Additional counsel appearing on signature page]
 6
     Attorneys for Plaintiff and the Alleged Classes
 7
 8
                                  UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10
11
                                                           Case No. 3:19-cv-05711-EMC
      ABANTE ROOTER AND PLUMBING,
12    INC., individually and on behalf of all others       PLAINTIFF’S ADMINISTRATIVE
      similarly situated,
13                                                         MOTION TO FILE UNDER SEAL
                            Plaintiff,
14                                                         Judge: Hon. Edward M. Chen
      v.                                                   Courtroom: 5
15                                                         Complaint Filed: September 11, 2019
      TOTAL MERCHANT SERVICES, LLC, a
16    Delaware limited liability company,
17                          Defendant.
18
19
            Pursuant to Local Civil Rule 79-5 and 7-11, Plaintiff Abante Rooter and Plumbing, Inc.
20
     (“Plaintiff” or “Abante”) respectfully seeks leave to file the documents described below under
21
     seal. This motion is supported by the Declaration of Patrick H. Peluso.
22
            Civil L.R. 79-5(e) states that if the party submitting a motion to file under seal “is seeking
23
     to file under seal a document designated as confidential by the opposing party or a non-party
24
     pursuant to a protective order, or a document containing information so designated by an
25
     opposing party or a non-party, the Submitting Party's declaration in support of the Administrative
26
     Motion to File Under Seal must identify the document or portions thereof which contain the
27
28   ADMINISTRATIVE MOTION TO                          1
     FILE UNDER SEAL
           Case 3:19-cv-05711-EMC Document 79 Filed 05/21/21 Page 2 of 4




 1   designated confidential material and identify the party that has designated the material as
 2   confidential (‘the Designating Party’).”
 3              Plaintiff respectfully requests that Plaintiff’s Reply in Support of Motion for Class
 4   Certification (the “Motion”), page 2 n.1; page 3 lines 5-6, 13, 19-21; page 8 lines 26-27; page 9
 5   lines 1-3; and page 14 lines 15-19 be filed under seal. These documents have been designated
 6   confidential by Defendant Total Merchant Services, LLC (“Defendant”) pursuant to the stipulated
 7   protective order entered in this case (dkt. 42).
 8              Accordingly, Plaintiff respectfully moves to file the following documents under seal in
 9   compliance with the stipulated protective order:
10              1.     Plaintiff’s Reply in Support of Motion for Class Certification, page 2 n.1; page 3
11                     lines 5-6, 13, 19-21; page 8 lines 26-27; page 9 lines 1-3; and page 14 lines 15-19,
12                     which discuss documents and testimony that were designated as confidential by
13                     Defendant pursuant to the protective order entered in this case.
14              Accordingly, Plaintiff respectfully requests that the Court grant this administrative motion
15   to seal.
                                                      Respectfully submitted,
16
17   Dated: May 21, 2021                              ABANTE ROOTER AND PLUMBING, INC.,
                                                      individually and on behalf of all others similarly
18                                                    situated,
19                                                    By: /s/ Patrick H. Peluso
20                                                           One of Plaintiff’s Attorneys

21                                                    Richard T. Drury (SBN 163559)
                                                      richard@lozeaudrury.com
22                                                    Rebecca Davis (SBN 271662)
                                                      rebecca@lozeaudrury.com
                                                      LOZEAU DRURY LLP
23                                                    1939 Harrison St., Suite 150
                                                      Oakland, CA 94607
24                                                    Telephone: (510) 836-4200
                                                      Facsimile: (510) 836-4205
25
                                                      Steven L. Woodrow (admitted pro hac vice)
26
                                                      swoodrow@woodrowpeluso.com
27                                                    Patrick H. Peluso (admitted pro hac vice)

28   ADMINISTRATIVE MOTION TO                             2
     FILE UNDER SEAL
          Case 3:19-cv-05711-EMC Document 79 Filed 05/21/21 Page 3 of 4




                                        ppeluso@woodrowpeluso.com
 1
                                        Taylor T. Smith (admitted pro hac vice)
 2                                      tsmith@woodrowpeluso.com
                                        Woodrow & Peluso, LLC
 3                                      3900 E. Mexico Ave., Suite 300
                                        Denver, Colorado 80210
 4                                      Tel: 720-907-7628
 5
                                        Attorneys for Plaintiff and the Classes
 6
 7
 8
 9
10
11
12

13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28   ADMINISTRATIVE MOTION TO              3
     FILE UNDER SEAL
          Case 3:19-cv-05711-EMC Document 79 Filed 05/21/21 Page 4 of 4




 1                                   CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that on May 21, 2021, I electronically filed the
 3   foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
 4   such filing to the following:
 5          Beth-Ann Ellenberg Krimsky (admitted pro hac vice)
            Email: beth-ann.krimsky@gmlaw.com
 6
            Lawren A. Zann (admitted pro hac vice)
 7          Email: lawren.zann@gmlaw.com
            Greenspoon Marder, PA
 8          200 East Broward Blvd.
            Suite 1800
 9          Fort Lauderdale, FL 33301
            954-527-2427
10          Email: beth-ann.krimsky@gmlaw.com

11          James Harold Vorhis
            Email: jvorhis@nossaman.com
12          Nossaman LLP
            50 California Street
13          34th Floor
            San Francisco, CA 94111
14          415-398-3600

15          Counsel for Defendant Total Merchant Services, LLC

16                                                       /s/ Patrick H. Peluso
17
18
19

20
21
22
23
24
25
26
27
28   ADMINISTRATIVE MOTION TO                        4
     FILE UNDER SEAL
